 THE NEW ORLEANS HOME FOR INCURABLES189The NewOrleans Home for IncurablesandServiceEmployees'InternationalUnion,AFL-CIO. Case15-CA-5163June 28, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a charge filed on February 20, 1974, by Ser-viceEmployees' InternationalUnion,AFL-CIO,herein called the Union, and duly served on The NewOrleans Home for Incurables, herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region15, issued a complaint on March 14, 1974, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaintallegesin substance that on January 25, 1974,following a Board election in Case 15-RC-5302, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about February 15, 1974, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMarch 27, 1974, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On April 15, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 27, 1974, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a Cross-Mo-tion for Summary Judgment.Pursuant to the provisions of Section 3(b) of the1Official notice is taken of the record in the representation proceedings,Cases 15-RC-5302 and 15-RC-4992, asthe term "record"is defined in Secs.102.68and 102.69(f) of theBoard's Rules and Regulations,Series 8, asamended. SeeLTV Electrosystems,Inc,166NLRB 938, enfd. 388 F.2d 683(C.A. 4, 1968);Golden Age Beverage Co.,167 NLRB151, enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397 F.2d 91 (C.A. 7, 1968),Sec. 9(d) ofthe NLRA.National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three _member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe basic issue raised by the Respondent in itsanswer to the complaint and its Cross-Motion forSummary Judgment is that it is an institution entitledto the statutory exemption afforded nonprofit hospi-tals in Section 2(2) of the Act and thus the Board erredin asserting jurisdiction over it in the representationproceeding.Review of the record herein reveals two representa-tion cases, 15-RC-4992 and 15-RC-5302, involvingthe Respondent and Union. In Case 15-RC-4992, theRespondent contended at the hearing that it shouldbe exempt from the Board's jurisdiction because itwas a nonprofit hospital similar to that found by theBoard to be outside its jurisdiction inSierra HospitalFoundation,181NLRB 869. After full litigation andconsideration, the Regional Director issued his Deci-sion and Direction of Election in which he found thatthe Respondent was a nonprofit extended care fAcilityof a type over which the Board had asserted jurisdic-tion inDrexel Home, Inc.,182 NLRB 1045, and relat-ed cases. Accordingly, he directed an election. TheRespondent filed a timely request for review, reassert-ing its jurisdictional contention before the Board. TheBoard,onNovember 13, 1972, denied theRespondent's request for review as not raising sub-stantial issues 'warranting review. The election washeld on November 16, 1972, and resulted in a voteagainst union representation.Thereafter in Case 15-RC-5302, upon a new peti-tion filed by the Union, a hearing was held at whichthe Respondent again raised and litigated the issue ofits status as a nonprofit hospital rather than an ex-tended care facility. The Regional Director, in hisDecision and Direction of Election issued December27, 1973, found that the Respondent's operations hadnot significantly changed since the previous Decisionand Direction of Election, and no additional evidencewas introduced warranting reversal of that decision.Finding that it would effectuate the policies of the Actto assert jurisdiction, he directed an election.The election was held on January 25, 1974, andresulted in a 53-to-30 vote in favor of the Union, with2 void ballots. The Respondent did not file objectionsthereto, and, accordingly, the Regional Director certi-fied the Union on February 4, 1974.It thus appears that Respondent, in its answer to thecomplaint and Cross-Motion for Summary Judgment,212 NLRB No. 43 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDis attempting to relitigate the jurisdictional issue. Hav-ing had, and taken advantage of, the opportunity todo so in the underlying representation cases, Respon-dent may not-rdlitigate this issue in the present unfairlabor practice proceeding.It iswell settled that in the absence of newly discov-erpd or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.3 We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.4 We shall, accordingly, grant the GeneralCounsel's Motion for Summary Judgment and denythe Respondent's Cross-Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Louisiana corporation with its prin-cipal office and place of business in New Orleans,Louisiana, is now, and has been at all times materialherein, a nonprofit nursing home 5 with related facili-ties providing skilled and intermediate nursing careservices to incurable patients. During the past 122 SeePittsburgh Plate Glass Co v NLRB ,313 U S 146, 162 (1941). Rulesand Regulations of the Board,Sees102 67(f) and 102 69(c)3Because questions have recently been raised concerning the Board's pro-cedures for deciding requestsfor review whichwere in effect at the time therequest for review in CaseI5-RC-4992 wasdenied,the panel has consideredde novoin the instant proceeding the issues sought to be raisedby said requestfor review,and has determined that the requestwas properlydenied for lackof merit in that it raised no issues whichwouldhave warranted grantingreview of the Regional Director's Decision and Direction of ElectionThe Respondent denies the appropriateness of the unit and the Union'sstatus as a labor organization in its answer to the complaintThese issues,having been litigated and determined in the underlying representation cases,may not be relitigated hereinCherokeeNitrogen Company,200 NLRB No895In its answer to the complaint,Respondent"rejects"the characterizationof its operation as a nonprofit"nursing home," and further states that it iswithinthe functional definition of a nonprofit"hospital" within the meaningof Sec 2(2) of the Act How theRespondent chooses to characterize itsoperation doesnot precludethe Board's asserting jurisdiction over the Re-spondentif in fact itsoperation is within the general classification of nursinghome andrelated facilityDrexelHome,Inc,182 NLRB 1045, 1046months, which period is representative of all timesmaterial herein, Respondent received revenues in ex-cess of 5250,000 and, during the same period, pur-chased and received goods valued in excess of$50,000, which goods were shipped directly to its sup-pliers from points outside the State of Louisiana.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11THE LABOR ORGANIZATION INVOLVEDServiceEmployees'InternationalUnion, AFL-CIO, is alabor organization within the meaning ofSection2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a urtit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All maids and janitors, maintenance men, di-etaryworkers, the licensed engineer, nursesaides, orderlies, waivered licensed practical nurs-es, nonsupervisory licensed practical nurses, andtherapy aide; excluding office clerical employees,professional employees, the consulting dietician,guards, and supervisors as defined in the Act.2. The certificationOn January 25, 1974, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 15 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on February 4, 1974, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 11, 1974, andat all times thereafter,the Unionhas requested theRespondent to bargaincollectively with itas the ex- THE NEW ORLEANS HOME FOR INCURABLESclusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about February 15, 1974, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since February 15, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) of the Act,we shall orderthat it cease and desist therefrom,and, upon request,bargain collectively with theUnionas the exclusiverepresentative of all employees in the appropriateunit, and,ifan understanding is reached,embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar JacPoultry Company,Inc., Inc.,136 NLRB 785(1962);CommerceCompanyd/b/a Lamar Hotel,140NLRB 226, 229 (1962), enfd.328 F.2d 600(C.A. 5,1964),cert.denied 379U.S. 817 (1964);Burnett Con-structionCompany,149NLRB 1419,1421 (1964),enfd.350 F.2d 57 (C.A. 10, 1965).191The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.The New Orleans Home for Incurables is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Service Employees' International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.Allmaids and janitors, maintenance men, di-etary workers, the licensed engineer, nurses aides, or-derlies,waiveredlicensedpracticalnurses,nonsupervisory licensed practical nurses, and therapyaide; excluding office clerical employees, professionalemployees, the consulting dietician, guards, and su-pervisors as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Since February 4, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about February 15, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, The New 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrleans Home for Incurables,New Orleans,Louisi-ana, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages, hours, and other terms and condi-tions of employment,with Service Employees'Inter-nationalUnion,AFL-CIO,astheexclusivebargaining representative of its employees in the fol-lowing appropriate unit:All maids and janitors, maintenance men, di-etaryworkers, the licensed engineer, nursesaides, orderlies, waivered licensed practical nurs-es, nonsupervisory licensed practical nurses, andtherapy aide; excluding office clerical employees,professional employees, the consulting dietician,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in 'the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its New Orleans, Louisiana, facility cop-ies of the attached notice marked "Appendix." 6 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material. .(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNational LaborRelations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively con-cerning rates of pay, wages,hours, and otherterms and conditions of employment with Ser-viceEmployees'InternationalUnion,AFL-CIO, asthe exclusive representative of the em-ployeesin the bargaining unit described below.WE WILL NOT in anylike or related manner in-terfere with, restrain,or coerce our employees inthe exercise of the rights guaranteed them bySection7 of the Act.WE WILL,upon request,bargain with the above-named Union,as the exclusive representative ofall employees in the bargaining unit describedbelow,with respect to rates of pay, wages,hours,and other terms and conditions of employment,and if an understanding is reached,embodysuchunderstanding in a signed agreement. Thebargaining unit is:All maids and janitors, maintenance men, di-etaryworkers, the licensed engineer, nursesaides, orderlies,waivered licensed practicalnurses, nonsupervisory licensed practical nurs-es, and therapy aide; excluding office clericalemployees, professional employees, the con-sulting dietician, guards, and supervisors as de-fined in the Act.THE NEW ORLEANS HOMEFOR INCURABLES(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Plaza Tower, Suite 2700, 1001 How-ard Avenue, New Orleans, Louisiana 70113, Tele-phone 504-527-6361.